Hall, Presiding Judge.
Plaintiff in a garnishment action appeals from the denial of her motion to strike the garnishee’s answer which was filed 46 days after service of summons. The court certified the order for immediate review.
Plaintiff contends the sole issue is whether the answer was late and therefore subject to be stricken under Code Ann. §46-105 which requires the garnishee to appear "not sooner than 30 days and not later than 45 days of the service of such summons.” However, the record shows the answer was filed before plaintiff obtained a judgment against the debtor and before plaintiff’s motion for default judgment against the garnishee. The answer was timely filed. Columbus Plumbing &c. Supply Co. v. Home Fed. Savings &c. Assn., 104 Ga. App. 36 (121 SE2d 62); Owen v. Moseley, 161 Ga. 62 (129 SE 787).

Judgment affirmed.


Eberhardt and Whitman, JJ., concur.